Exhibit 10.9
 
CHANGE IN TERMS AGREEMENT
Principal
$1,500,000.00
Loan Date
01-19-2001
Maturity
02-28-2010
Loan No
100012004
Call / Coll
Account
100012003
Officer
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "" "" has been omitted due to text length limitations.

 
Borrower:
Paneltech International, LLC
2999 John Stevens Way
Hoquiam, WA 98550
Lender:  
ShoreBank Pacific
Main Branch
203 Howerton Way SE; PO Box 400 Ilwaco, WA 98624
(360) 642-1166

--------------------------------------------------------------------------------

Principal Amount: $1,500,000.00 Date of Agreement: November 30, 2009

 
DESCRIPTION OF EXISTING INDEBTEDNESS. Revolving Line of Credit in the original
amount of $500,000.00 as evidenced by that certain Promissory Note and Related
Documents dated January 19, 2001; as amended and increased by Change in Terms
and currently maturing November 30, 2009 and in the amount of $1,700,000.
 
DESCRIPTION OF CHANGE IN TERMS.
1) Maturity date of Loan and Related Documents is extended to February 28, 2010;
 
2) Loan amount is decreased to $1,500,000.00;
 
3) The 'Base Interest Rate' of the note will be determined by: adding the "Base
Margin" to the rate "Index" and adding or subtracting each Rate Adjustment
Factor ("RAF"), as further described below:
 
The Index is Lender's Prime Rate. This is the rate Lender charges, or would
charge, on 90-day unsecured loans to the most creditworthy corporate customers.
This rate may or may not be the lowest rate available from Lender at any given
time. Lender will tell Borrower the current index rate upon Borrower's request.
The Index will not change more often than each time prime changes. Borrower
understands that Lender may make loans based on other rates as well. The index
currently is 3.750% per annum.
 
The 'Base Margin' is 3.75% and is not subject to change during the period.
 
There are three RAF's which are to be determined by the bank in its sole
authority based on the Borrower's monthly financial reporting prepared on a GAAP
basis and submitted within 30 days of month end. If the Borrower fails to report
the financial information for that period, the highest RAF will apply and
default interest may also apply. The RAFs will be determined based on the
October 31, 2009 financial statements and the note rate will change effective
November 1, 2009.
 
Upon default, Lender at its option may further increase the rate on the note to
5.0% above the Base Interest Rate in effect at that time.
 
Each month the Rate Adjustment Factors will reset effective as of the 1st day of
the month following the subject reporting period, and will be based on the
following schedule:
 
Debt Service Coverage ("DSC"): Defined as Earnings Before Interest, Taxes,
Depreciation and Amortization (EBITDA) divided by Current Maturities of
Long-Term Debt (CMLTD) proportional to the corresponding EBITDA period, plus
period interest expenses
Quarterly DSC less than 1.2X, but greater than or equal to 1.0X = 1.0%
subtraction
Quarterly DSC greater than or equal to 1.2X but less than 1.5X = 2.0%
subtraction
Quarterly DSC greater than or equal to 1.5X = 2.25% subtraction
 
Debt to Worth: Defined as Total Liabilities divided by Total Equity
Monthly Debt to Worth below 3.0X = 0.25% subtraction
Monthly Debt to Worth greater than or equal to 3.0X and less than 4.0X = no
change Monthly Debt to Worth greater than or equal to 4.0X and less than 5.0X =
1.0% addition Monthly Debt to Worth greater than or equal to 5.0X and less than
6.0X = 2.0% addition
 
Current Ratio ("CR"): defined as Current Assets divided by Current Liabilities
Monthly CR greater than or equal to 1.0X and less than 1.1X = 2.0% addition
Monthly CR greater than or equal to 1.1X and less than 1.2X = 1.0% addition
Monthly CR greater than or equal to 1.2X and less than 1.4X = no rate adjustment
Monthly CR greater than or equal to 1.4X = 0.25% subtraction
 
For example: The bank has determined the following based on the 10/31/09
financials: DSC was negative, Debt to Worth was 3.98, and CR was 1.1; thus the
Rate Adjustment Factors result in an addition of 1%. This would be added to the
Base Margin, resulting in a note rate of SBP Prime +4.75%, effective as of
11/1/09. In no case will the combination of the Rate Adjustment Factors reduce
the interest rate by more than 2.75%.
 
4) The existing Guaranty Agreements dated January 19, 2001, for Leroy D. Nott
and Scott D. Olmstead, are hereby replaced by the same documents, for Leroy D.
Nott and Scott D. Olmstead, dated the date of this agreement;
 
5) The existing Business Loan Agreement. dated January 19, 2001, is hereby
replaced with the Asset Based Loan Agreement dated the date of this agreement;
 
6) Borrower agrees to execute and return the Default and Forbearance Agreement
dated December 17, 2009 and acknowledges that all terms and conditions within
that agreement remain in full force and effect;
 
7) The following will be due upon execution of this Agreement:
 
a) A renewal fee of $3,750.00;
b) Interest through December 31, 2009 in the amount of $5,525.68;
c) Collateral Exam in the amount of $1,391,35
d) Five (5) Credit Reports in the amount of $225.00 .
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s), it is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers,
 

--------------------------------------------------------------------------------


 

  CHANGE IN TERMS AGREEMENT   Loan No: 100012004 (Continued) Page 2

--------------------------------------------------------------------------------

 
will not be released by virtue of this Agreement. If any person who signed the
original obligation does not sign this Agreement below, then all persons signing
below acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non—signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it. This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.
 
FEE PAYMENT. BORROWER AGREES TO PAY FEE BY ONE OF THE FOLLOWING METHODS:
 

  1) By check to be returned with the executed Change in Terms or       2) By
authorizing charge to designated ShoreBank Pacific checking
account #                            , or       3) By authorizing charge to
ShoreBank Pacific line of credit #                                

 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 
CHANGE IN TERMS SIGNERS:
 
PANELTECH INTERNATIONAL, LLC
 
 
 

By:              Leroy D. Nott, President of Paneltech International, LLC      
               X      X       Leroy D. Nott, Individually Ronald H. lff,
Individually     Ronald H. Iff, Individually    X             Scott D. Olmstead,
Individually        

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 
BUSINESS LOAN AGREEMENT (ASSET BASED)
 
Principal
$1,500,000.00
Loan Date
11-30-2009
Loan Date
01-19-2009
Loan No
100012004
Call / Coll
 
Officer
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "" "" has been omitted due to text length limitations.

 

Borrower: Paneltech International, LLC Lender: ShoreBank Pacific   2999 John
Stevens Way   Main Branch   Hoquiam, WA 98550   203 Howerton Way SE; PO Box 400
      IIWBCO.WA 98624       (360) 642-1166

 

--------------------------------------------------------------------------------

 
THIS BUSINESS LOAN AGREEMENT (ASSET BASED) dated November 30, 2009, Is made and
executed between Paneltech International, LLC ("Borrower") and ShoreBank Pacific
("Lender") on the following terms and conditions. Borrower has received prior
commercial loans from Lender or has applied to Lender for a commercial loan or
loans or other financial accommodations, including those which may be described
on any exhibit or schedule attached to this Agreement. Borrower understands and
agrees that: (A) in granting, renewing, or extending any Loan, Lender is relying
upon Borrower's representations, warranties, and agreements as set forth in this
Agreement; (B) the granting, renewing, or extending of any Loan by Lender at all
times shall be subject to Lender's sole judgment and discretion; and (C) all
such Loans shall be and remain subject to the terms and conditions of this
Agreement.
 
TERM. This Agreement shall be effective as of November 30, 2009, and shall
continue in full force and effect until such time as all of Borrower's Loans in
favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys' lees, and other fees and charges, or until such time as the
parties may agree in writing to terminatc this Agreement.
 
ADVANCE AUTHORITY. The following person or persons are authorized to request
advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender's address shown above, written notice of revocation of
such authority: Scott D. Olmstead, Chief Financial Officer of Paneltech
international, LLC; Leroy D. Nott, President; and Ronald H. Iff, Production
Manager.
 
LINE OF CREDIT. Lendcr agrees to make Advances to Borrower from time to time
from the date of this Agreement to the Expiration Date, provided the aggregate
amount of such Advances outstanding at any time does not exceed the Borrowing
Base. Within the foregoing limits, Borrower may borrow, partially or wholly
prepay, and reborrow under this Agreement as follows:
 
Conditions Precedent to Each Advance. Lender's obligation to make any Advance to
or for the account of Borrower under this Agreement is subject to the following
conditions precedent, with ail documents, instruments, opinions, reports, and
other items required under this Agreement to be in form and substance
satisfactory to Lender:
 
(1) Lender shall have received evidence that this Agreement and ail Related
Documents have been duly authorized, executed, and delivered by Borrower to
Lender.
 
(2) Lender shall have received such opinions of counsel, supplemental opinions,
and documents as Lender may request.
 
(3) The security interests in the Collateral shall have been duly authorized,
created, and perfected with first lien priority and shall be in full forcc and
effect.
 
(4) Ail guaranties required by Lender for the credit facility(ies) shall have
been executed by each Guarantor, delivered to Lender, and be in full force and
effect.
 
(5) Lcnder, at its option and for its sole benefit, shall have conducted an
audit of Borrower's Accounts, Inventory, books, records, and operations, and
Lender shall be satisfied as to their condition.
 
(6) Borrower shall have paid to Lender ail fees, costs, and expenses specified
in this Agreement and the Related Documents as are Then duc and payable.
 
(7) There shall not exist at the time of any Advance a condition which would
constitute an Event of Default under this Agreement, and Borrower shall have
delivered to Lender the compliance certificate called for in the paragraph below
titled "Compliance Certificate."
 
Making Loan Advances. Advances under this credit facility, as well as directions
for payment from Borrower's accounts, may be requested orally or in writing by
authorized persons. Lender may, but need not, require that all oral requests be
confirmed in writing. Each Advance shall be conclusively deemed to have been
made at the request of and for the benefit of Borrower (I) when credited to any
deposit account of Borrower maintained with Lender or (2) when advanced in
accordance with the instructions of an authorized person. Lender, at its option,
may set a cutoff time, after which all requests for Advances will be treated as
having been requested on the next succeeding Business Day.
 
Mandatory Loan Repayments. If at any time the aggregate principal amount of the
outstanding Advances shall exceed the applicable Borrowing Base, Borrower,
immediately upon written or oral notice from Lender, shall pay to Lender an
amount equal to the difference between the outstanding principal balance of the
Advances and the Borrowing Base, On the Expiration Date, Borrower shall pay to
Lender in full the aggregate unpaid principal amount of all Advances then
outstanding and all accrued unpaid interest, together with all other applicable
fees, costs and charges, if any, not yet paid.
 
Loan Account. Lender shall maintain on its books a record of account in which
Lender shall make entries for each Advance and such other debits and credits as
shall be appropriate in connection with the credit facility. Lender shall
provide Borrower with periodic statements of Borrower's account, which
statements shall be considered to be correct and conclusively binding on
Borrower unless Borrower notifies Lender to the contrary within thirty (30) days
after Borrower's receipt of any such statement which Borrower deems to be
incorrect.
 
COLLATERAL. To secure payment of the Primary Credit Facility and performance of
all other Loans, obligations and duties owed by Borrower to Lender, Borrower
(and others, if required) shall grant to Lender Security Interests in such
property and assets as Lender may require. Lender's Security Interests in the
Collateral shall be continuing liens and shall include the proceeds and products
of the Collateral, including without limitation the proceeds of any insurance.
With respect to the Collateral, Borrower agrees and represents and warrants to
Lender:
 
Perfection of Security Interests. Borrower agrees to execute all documents
perfecting Lender's Security Interest and to take whatever actions are requested
by Lender to perfect and continue Lender's Security Interests in the Collateral.
Upon request of Lender, Borrower will deliver to Lender any and all of the
documents evidencing or constituting the Collateral, and Borrower will note
Lender's interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender. Contemporaneous with the execution
of this Agreement, Borrower will execute one or more UCC financing statements
and any similar statements as may be required by applicable law, and Lender will
file such financing statements and all such similar statements in the
appropriate location or locations. Borrower hereby appoints Lender as its
irrevocable attorney-in-fact for the purpose of executing any documents
necessary to perfect or to continue any Security Interest. Lender may at any
time, and without further authorization from Borrower, file a carbon,
photograph, facsimile, or other reproduction of any financing statement for use
as a
 
 
 

--------------------------------------------------------------------------------

 
 

 
BUSINESS LOAN AGREEMENT (ASSET BASED)
  Loan No:100012004 (Continued)  Page 2

 
financing statement. Borrower will reimburse Lender for all expenses for the
perfection, termination, and the continuation of She perfection of Lender's
security interest in the Collateral. Borrower promptly will notify Lender before
any change in Borrower's name including any change So the assumed business names
of Borrower. Borrower also promptly will notify Lender before any change in
Borrower's Social Security Number or Employer Identification Number. Borrower
further agrees to notify Lender in writing prior to any change in address or
location of Borrower's principal governance office or should Borrower merge or
consolidate with any other entity.
 
Collateral Records. Borrower does now, and at all times hereafter shall, keep
correct and accurate records of the Collateral, all of which records shall be
available to Lender or Lender's representative upon demand for inspection and
copying at any reasonable time. With respect to the Accounts, Borrower agrees to
keep and maintain such records as Lender may require, including without
limitation information concerning Eligible Accounts and Account balances and
agings. Records related to Accounts (Receivables) are or will be located at.
With respect to the inventory, Borrower agrees to keep and maintain such records
as Lender may require, including without limitation information concerning
Eligible Inventory and records itemizing and describing the kind, type, quality,
and quantity of Inventory, Borrower's Inventory costs and selling prices, and
the daily withdrawals and additions to Inventory. Records related to Inventory
are or will be located at. The above is an accurate and complete list of all
locations at which Borrower keeps or maintains business records concerning
Borrower's collateral.
 
Collateral Schedules. Concurrently with the execution and delivery of this
Agreement, Borrower shall execute and deliver to Lender schedules of Accounts
and Inventory and schedules of Eligible Accounts and Eligible Inventory in form
and substance satisfactory to the Lender. Thereafter supplemental schedules
shall be delivered according to the following schedule: With respect to Eligible
Accounts, schedules shall be delivered Monthly within 15 days of month end. With
respect to Eligible Inventory, schedules shall be delivered monthly, within 15
days of month end.
 
Representations and Warranties Concerning Accounts. With respect to the
Accounts, Borrower represents and warrants to Lender: (1) Each Account
represented by Borrower to be an Eligible Account for purposes of this Agreement
conforms to the requirements of the definition of an Eligible Account; (2) All
Account information listed on schedules delivered to Lender will be true and
correct, subject to immaterial variance; and (3) Lender, its assigns, or agents
shall have the right at any time and at Borrower's expense So inspect, examine,
and audit Borrower's records and to confirm with Account Debtors the accuracy of
such Accounts.
 
Representations and Warranties Concerning Inventory. With respect to the
inventory, Borrower represents and warrants to Lender: (1) All Inventory
represented by Borrower to be Eligible Inventory for purposes of this Agreement
conforms to the requirements of the definition of Eligible Inventory; (2) All
Inventory values listed on schedules delivered to Lender will be true and
correct, subject to immaterial variance; (3) The value of the Inventory will be
determined on a consistent accounting basis; (4) Except as agreed to the
contrary by Lender in writing, all Eligible Inventory is now and at ali times
hereafter will be in Borrower's physical possession and shall not be held by
others on consignment, sale on approval, or sale or return; (5) Except as
reflected in the Inventory schedules delivered to Lender, all Eligible inventory
is now and at all times hereafter will be of good and merchantable quality, free
from defects; (6) Eligible Inventory is not now and will not at any time
hereafter be stored with a bailee, warehouseman, or similar party without
Lender's prior written consent, and, in such event, Borrower will concurrently
at the time of bailment cause any such bailee, warehouseman, or similar party to
issue and deliver to Lender, in form acceptable to Lender, warehouse receipts in
Lender name evidencing the storage of Inventory; and (7) Lender, its assigns, or
agents shall have the right at any time and at Borrower's expense to inspect and
examine the Inventory and to check and test the same as to quality, quantity,
value, and condition.
 
CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.
 
Loan Documents. Borrower shall provide to Lender the following documents for the
Loan: (1) the Note; (2) Security Agreements granting So Lender security
interests in the Collateral; (3) financing statements and all othcr documents
perfecting Lender's Security Interests; (4) evidence of insurance as required
below; (5) assignments of life insurance; (6) guaranties; (7) together with all
such Related Documents as Lender may require for She Loan; all in form and
substance satisfactory to Lender and Lender's counsel.
 
Borrower's Authorization. Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. In
addition, Borrower shall have provided such other resolutions, authorizations,
documents and instruments as Lender or its counsel, may require.
 
Fees and Expenses Under This Agreement. Borrower shall have paid to Lender all
fees, costs, and expenses specified in this Agreement and the Related Documents
as are then due and payable.
 
Representations and Warranties. The representations and warranties set forth in
this Agreement, in the Related Documents, and in any doeument or certificate
delivered to Lender under this Agreement are true and correct.
 
No Event of Default. There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.
 
REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:
 
Organization. Borrower is a limited liability company which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Washington. Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business. Specifically, Borrower is, and
at all times shall be, duly qualified as a foreign limited liability eompany in
all slates in which the failure to so qualify would have a material adverse
effect on its business or financial condition. Borrower has the full power and
authority So own its properties and to transact the business in which it is
presently engaged or presently proposes to engage. Borrower maintains an office
at 2999 John Stevens Way, Hoquiam, WA 98550. Unless Borrower has designated
otherwise in wriiing, the principal office is the office at which Borrower keeps
its books and records including its records concerning the Collateral. Borrower
will notify Lender prior to any change in the location of Borrower's state of
organization or any change in Borrower's name. Borrower shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable So Borrower and Borrower's business activities.
 
Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete list of ali assumed
business names under which Borrower does business: None.
 
Authorization. Borrower's execution, delivery, and performance of this Agreement
and all the Related Documents have been duly authorized by all necessary action
by Borrower and do not conflict with, result in a violation of, or constitute a
default under (1) any provision of (a) Borrower's articles of organization or
membership agreements, or (b) any agreement or other instrument binding upon
Borrower or (2) any law, governmental regulation, court decree, or order
applicable to Borrower or to Borrower's properties.
 
Financial Information. Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower's financial condition subsequent So the date of the mos recent
financial statement supplied So Lender. Borrower has no material contingent
obligations except as disclosed in such financial statements.
 

--------------------------------------------------------------------------------


 

 Loan No:100012004
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
 Page 3

 
Legal Effect. This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.
 
Properties. Except as contemplated by this Agreement or as previously disclosed
in Borrower's financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower's properties free
and clear of all Security Interests, and has not executed any security documents
or financing statements relating to such properties. All of Borrower's
properties are titled in Borrower's legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five (5)
years.
 
Hazardous Substances. Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: (1) During the period of
Borrower's ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral. (2) Borrower has.no knowledge ot, or reason to believe that there
has been (a) any breach or violation of any Environmental Laws; (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral; or (c) any actual or
threatened litigation or claims of any kind by any person relating to such
matters. (3) Neither Borrower nor any tenant, contractor, agent or other
authorized user of any of the Collateral shall use, generate, manufacture,
store, treat, dispose of or release any Hazardous Substance on, under, about or
from any of the Collateral; and any such activity shall be conducted in
compliance with all applicable federal, state, and local laws, regulations, and
ordinances, including without limitation all Environmental Laws. Borrower
authorizes Lender and its agents to enter upon the Collateral to make such
inspections and tests as Lender may deem appropriate to determine compliance of
the Collateral with this section of the Agreement. Any inspections or tests made
by Lender shall be at Borrower's expense and for Lender's purposes only and
shall not be construed to create any responsibility or liability on the part of
Lender to Borrower or to any other person. The representations and warranties
contained herein are based on Borrower's due diligence in investigating the
Collateral for hazardous waste and Hazardous Substances. Borrower hereby {1}
releases and waives any future claims against Lender for indemnity or
contribution in the event Borrower becomes liable for cleanup or other costs
under any such laws, and (2) agrees to indemnify, defend, and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Agreement or as a consequence of any use,
generation, manufacture, storage, disposal, release or threatened release of a
hazardous waste or substance on the Collateral. The provisions of this section
of the Agreement, including the obligation to indemnify and defend, shall
survive the payment of the Indebtedness and the termination, expiration or
satisfaction of this Agreement and shall not be affected by Lender's acquisition
of any interest in any of the Collateral, whether by foreclosure or otherwise.
 
Litigation and Claims. No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower's financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.
 
Taxes- To the best of Borrower's knowledge, all of Borrower's tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.
 
Lien Priority. Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower's Loan and
Note, that would be prior or that may in any way be superior to Lender's
Security Interests and rights in and to such Collateral.
 
Binding Effect. This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.
 
AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:
 
Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in Borrower's financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.
 
Financial Records. Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower's
books and records at all reasonable times.
 
Financial Statements. Furnish Lender with the following:
 
Annual Statements. As soon as available, but in no event later than ninety (90)
days after the end of each fiscal year, Borrower's balance sheet and income
statement for the year ended, reviewed by a certified public accountant
satisfactory to Lender.
 
Interim Statements. As soon as available, but in no event later than thirty (30)
days after the end of each month, Borrower's balance sheet and profit and loss
statement for the period ended, prepared by Borrower.
 
Additional Requirements. Borrower's tax return is due as soon as available, but
in no case later than either 60 days after the applicable filing date or October
15;.
 
All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.
 
Additional Information. Furnish such additional information and statements, as
Lender may request from time to time.
 
Financial Covenants and Ratios. Comply with the following covenants and ratios:
 
Working Capital Requirements. Other Working Capital requirements are as follows:
1) Maintain Working Capital, defined as Current Assets less Current Liabilities,
in a positive balance at all times as measured at the end of each month;
 
2) Maintain a Current Ratio, defined as Current Assets divided by Current
Liabilities, greater than 1.0 to 1.0 at all times as measured at the end of each
month;.
 
Minimum Income and Cash flow Requirements. Other Cash Flow requirements are as
follows:
Maintain year-to-date cash flow coverage, defined as Earnings Before Interest,
Taxes, Depreciation and Amortization (EBITDA) divided by Current Maturities of
Long-Term Debt (CMLTD) proportional to the corresponding EBITDA period, plus
period interest expenses, in excess of 1.0 to 1.0 as measured on February 28,
2010.
 
Tangible Net Worth Requirements. Other Net Worth requirements are as follows:
1) Maintain a minimum Net Worth defined as Total Equity in excess of $750,000.00
at all times as measured at the end of each month;
 

--------------------------------------------------------------------------------


 

 Loan No:100012004
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
 Page 4

 
2) Maintain a ratio of Debt to Net Worth, defined as all liabilities divided by
Total Equity not to exceed 6.0 to 1.0 at all times as measured at the end of
each month.
 
Except as provided above, all computations made to determine compliance with the
requirements contained in this paragraph shall be made in accordance with
generally accepted accounting principles, applied on a consistent basis, and
certified by Borrower as being true and correct.
 
Insurance. Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender. Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice
to Lender. Each insurance policy also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Borrower or any other person. In connection with ail
policies covering assets in which Lender holds or is offered a security interest
for the Loans, Borrower will provide Lender with such lender's loss payable or
other endorsements as Lender may require.
 
Insurance Reports. Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties
insured; (5) the then current property values on the basis of which insurance
has been obtained, and the manner of determining those values; and (6) the
expiration date of the policy. In addition, upon request of Lender (however not
more often than annually), Borrower will have an independent appraiser
satisfactory to Lender determine, as applicable, the actual cash value or
replacement cost of any Collateral. The cost of such appraisal shall be paid by
Borrower.
 
Guaranties. Prior to disbursement of any Loan proceeds, furnish executed
guaranties of the Loans in favor of Lender, executed by the guarantors named
below, on Lender's forms, and in the amounts and under the conditions set forth
in those guaranties.
 

 Names of Guarantors    Amounts
Leroy D. Nott
Scott D. Oimstead
Ronald H. Iff
 
Sorb Management Corporation
L.D. Nott Company
 
Unlimited
Unlimited
12.010% of all Indebtedness or $129,000.00, whichever is less
Unlimited
Unlimited

 
 
Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.
 
Loan Proceeds. Use ail Loan proceeds solely for Borrower's business operations,
unless specifically consented to the contrary by Lender in writing.
 
Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower's properties, income, or profits. Provided however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (1) the legality of the same shall be
contested in good faith by appropriate proceedings, and (2) Borrower shall have
established on Borrower's books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien, or claim in accordance with GAAP.
 
Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Documents, and in all
other instruments and agreements between Borrower and Lender. Borrower shall
notify Lender immediately in wriiing of any default in connection with any
agreement.
 
Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.
 
Environmental Studies. Promptly conduct and complete, at Borrower's expense, all
such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.
 
Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower's properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act. Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender's sole opinion. Lender's
interests in the Collateral are not jeopardized. Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender's interest.
 
Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower's other
properties and to examine or audit Borrower's books, accounts, and records and
to make copies and memoranda of Borrower's books, accounts, and records. If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower's expense.
 
Compliance Certificates. Unless waived in writing by Lender, provide Lender
within thirty (30) days after the end of each month, with a certificate executed
by Borrower's chief financial officer, or other officer or person acceptable to
Lender, certifying that the representations and warranties set forth in this
Agreement are true and correct as of the date of the certificate and further
certifying that, as of the date of the certificate, no Event of Default exists
under this Agreement.
 
Environmental Compliance and Reports. Borrower shall comply in all respects with
any and ail Environmental Laws; not cause or permit to exist, as a result of an
intentional or unintentional action or omission on Borrower's part or on the
part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.
 

--------------------------------------------------------------------------------


 

 Loan No:100012004
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
 Page 5

 
Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.
 
LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower. All such expenses will become a
part of the Indebtedness and, at Lender's option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity.
 
NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:
 
Indebtedness and Liens. (1) Except for trade debt incurred in the normal course
of business and indebtedness to Lender contemplated by this Agreement, create,
incur or assume indebtedness for borrowed money, including capital leases, (2)
sell, transfer, mortgage, assign, pledge, lease, grant a security interest in,
or encumber any of Borrower's assets (except as allowed as Permitted Liens), or
(3) sell with recourse any of Borrower's accounts, except to Lender.
 
Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged, (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, or (3) make any distribution with respect to any
capital account, whether by reduction of capital or otherwise.
 
Loans, Acquisitions and Guaranties. (1) Loan, invest in or advance money or
assets to any other person, enterprise or entity, (2) purchase, create or
acquire any interest in any other enterprise or entity, or (3) incur any
obligation as surety or guarantor other than in the ordinary course of business.
 
Agreements. Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower's obligations under this
Agreement or in connection herewith,
 
CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or'to disburse Loan proceeds if:
(A) Borrower or any Guarantor is in default under the terms of this Agreement or
any of the Related Documents or any other agreement that Borrower or any
Guarantor has with Lender; (B) Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt; (C) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or (D) any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor's guaranty of the Loan or any other loan with Lender; or (E) Lender in
good faith deems itself insecure, even though no Event of Default shall have
occurred.
 
DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:
 
Payment Default. Borrower fails to make any payment when due under the Loan.
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's or any Grantor's property or Borrower's or
any Grantor's ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made), any member withdraws from Borrower, or any other
termination of Borrower's existence as a going business or the death of any
member, the insolvency of Borrower, the appointment ot a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Defective Collateralization. This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.
 
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.
 
Insecurity. Lender in good faith believes itself insecure.
 
Right to Cure. If any default, other ihan a default on Indebtedness, is curable
and it Borrower or Grantor, as the case may be, has not been given a notice of a
similar default within the preceding twelve (12) months, it may be cured if
Borrower or Grantor, as the case may be, after Lender sends written notice to
Borrower or Grantor, as the case may be, demanding cure of such default: (1)
cure the default within fifteen (15) days; or (2) if the cure requires more than
fifteen (15) days, immediately initiate steps which Lender deems in Lender's
sole discretion So be sufficient to cure the default and thereafter continue and
complete all reasonable and necessary steps sufficient to produce compliance as
soon as reasonably practical.
 

--------------------------------------------------------------------------------


 

 Loan No:100012004
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
 Page 6

 
EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where
otherwise provided in this Agreement or the Related Documents, all commitments
and obligations of Lender under this Agreement or the Related Documents or any
other agreement immediately will terminate {including any obligation to make
further Loan Advances or disbursements), and, at Lender's option, all
Indebtedness immediately will become due and payable, all without notice of any
kind to Borrower, except that in the case of an Event of Default of the type
described in the "Insolvency" subsection above, such acceleration shall be
automatic and not optional. In addition, Lender shall have all the rights and
remedies provided in the Related Documents or available at law, in equity, or
otherwise. Except as may be prohibited by applicable law, ail of Lender's rights
and remedies shall be cumulative and may be exercised singularly or
concurrently. Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Borrower or of any Grantor shall not affect Lender's
right to declare a default and to exercise its rights and remedies.
 
CONDITIONS PRECEDENT TO ADDITIONAL ADVANCES. All commitments and obligations of
Lender to advance the remaining $140,000 in loan proceeds for this transaction
will terminate unless Borrower meets the following conditions within 12 months
from the date of this Agreement: (1) Borrower's provides Bank with evidence that
financial performance matches or exceeds projections through September, 2001
{Projections to match were provided to Bank in December, 2000); (2) Borrower is
in compliance with all financial covenants; and (3) Borrower is in compliance
with all other conditions and covenants of this Agreement and is not otherwise
in default.
 
REPLACEMENT BUSINESS LOAN AGREEMENT. This Asset Based Loan Agreement replaces
the existing Business Loan Agreement between Guarantor and Lender dated January
19, 2001.
 
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:
 
Amendments. This Agreement, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Agreement. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.
 
Attorneys' Fees; Expenses. Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Borrower shall
pay the costs and expenses of such enforcement, Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.
 
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
 
Consent to Loan Participation. Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives ali rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower's obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.
 
Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Washington without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Washington.
 
Choice of Venue. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Pacific County, State of Washington.
 
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.
 
Notices. Subject to applicable law, and except for notice required or allowed by
law to be given in another manner, any notice required to be given under this
Agreement shall be given in writing, and shall be effective when actually
delivered, when actually received by telefacsimile (unless otherwise required by
law), when deposited with a nationally recognized overnight courier, or, if
mailed, when deposited in the United States mail, as first class, certified or
registered mail postage prepaid, directed to the addresses shown near the
beginning of this Agreement. Any party may change its address for notices under
this Agreement by giving formal written notice to the other parties, specifying
that the purpose of the notice is to change the party's address. For notice
purposes, Borrower agrees to keep Lender informed at ail times of Borrower's
current address. Subject to applicable law, and except for notice required or
allowed by law to be given in another manner, if there is more than one
Borrower, any notice given by Lender to any Borrower is deemed to be notice
given to all Borrowers.
 
Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.
 
Subsidiaries and Affiliates of Borrower. To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's subsidiaries and affiliates.
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower's subsidiaries or affiliates.
 
Successors and Assigns. All covenants and agreements by or on behalf of Borrower
contained in this Agreement or any Related Documents shall bind Borrower's
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns.  Borrower shali not, however, have the right to assign
Borrower's rights under this Agreement or any interest therein, without the
prior written consent of Lender.
 

--------------------------------------------------------------------------------


 

 Loan No:100012004
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
 Page 7

 
Survival of Representations and Warranties. Borrower understands and agrees that
in extending Loan Advances, Lender is relying on ail representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents. Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
redated by Borrower at the time each Loan Advance is made, and shall remain in
full force and effect until such time as Borrower's Indebtedness shall be paid
in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.
 
Time is of the Essence. Time is of the essence in the performance of this
Agreement.
 
Waive Jury. Ail parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.
 
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:
 
Account. The word "Account" means a trade account, account receivable, other
receivable, or other right to payment for goods sold or services rendered owing
to Borrower (or to a third party grantor acceptable to Lender).
 
Account Debtor. The words "Account Debtor" mean the person or entity obligated
upon an Account.
 
Advance. The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf under the terms and conditions of this
Agreement.
 
Agreement. The word "Agreement" means this Business Loan Agreement (Asset
Based), as this Business Loan Agreement (Asset Based) may be amended or modified
from time to time, together with all exhibits and schedules attached to this
Business Loan Agreement (Asset Based) from time to time.
 
Borrower. The word "Borrower" means Paneltech International, LLC and includes
all co-signers and co-makers signing the Note and all their successors and
assigns.
 
Borrowing Base. The words "Borrowing Base" mean Based on borrowing base
certificates submitted monthly by Borrower, Lender will permit the advance of
funds, or demand funds to be repaid, so that the aggregate outstanding amount
owing on the line at any time is no greater than the lesser of (a) 75% of
eligible accounts receivable (composed of total accounts receivable less
ineligible accounts receivable), plus 50% of eligible inventory up to $750,000
(provided at no time the advance on inventory exceeds the advance on accounts
receivable or (b) $1,500,000.
 
Business Day. The words "Business Day" mean a day on which commercial banks are
open in the State of Washington.
 
Collateral. The word "Collateral" means ail property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chaitel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise. The
word Collateral also includes without limitation all collateral described in the
Collateral section of this Agreement.
 
Eligible Accounts. The words "Eligible Accounts" mean at any time, all of
Borrower's Accounts which contain selling terms and conditions acceptable to
Lender. The net amount of any Eligible Account against which Borrower may borrow
shall exclude ail returns, discounts, credits, and offsets of any nature. Unless
otherwise agreed to by Lender in writing, Eligible Accounts do not include:
 
(1) Accounts with respect to which the Account Debtor is a member, employee or
agent of Borrower.
 
(2) Accounts with respect to which the Account Debtor is affiliated with
Borrower.
 
(3) Accounts with respect to which goods are placed on consignment, guaranteed
sale, or other terms by reason of which the payment by the Account Debtor may be
conditional.
 
(4) Accounts with respect to which Borrower is or may become liable to the
Account Debtor for goods sold or services rendered by the Account Debtor to
Borrower.
 
(5) Accounts which are subject to dispute, counterclaim, or setoff.
 
(6) Accounts with respect to which the goods have not been shipped or delivered,
or the services have not been rendered, to the Account Debtor.
 
(7) Accounts with respect to which Lender, in its sole discretion, deems the
creditworthiness or financial condition of the Account Debtor to be
unsatisfactory.
 
(8) Accounts of any Account Debtor who has filed or has had filed against it a
petition in bankruptcy or an application for relief under any provision of any
state or federal bankruptcy, insolvency, or debtor—in—relief acts; or who has
had appointed a trustee, custodian, or receiver for the assets of such Account
Debtor; or who has made an assignment for the benefit of creditors or has become
insolvent or fails generally to pay its debts (including its payrolls) as such
debts become due.
 
(9) Accounts which have not been paid in full within 90 days from the invoice
date. The entire balance of any Account of any single Account Debtor will be
ineligible whenever the portion of the Account which has not been paid within 90
days from the invoice date is in excess of 25.000% of the total amount
outstanding on the Account.
 
(10) That portion of the Accounts of any single Account Debtor which exceeds
20.000% of all of Borrower's Accounts.
 
(11) Foreign accounts no! covered by Exlm insurance.
 
Eligible Inventory. The words "Eligible Inventory" mean, at any time, all of
Borrower's Inventory as defined below, except:
 
(1) Inventory which is not owned by Borrower free and clear of all security
interests, liens, encumbrances, and claims of third parties.
 
(2) Inventory which Lender, in its sole discretion, deems to be obsolete,
unsalable, damaged, defective, or unfit for further processing.
 
(3) Work in Process, Consigned, In-Transit Inventory are ineligible as well as
supplies and samples .
 

--------------------------------------------------------------------------------


 

 Loan No:100012004
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
 Page 8

 
Environmental Laws. The words "Environmental Laws" mean any and ail state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.
 
Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Agreement in the default section of this Agreement.
 
Expiration Date. The words "Expiration Date" mean the date of termination of
Lender's commitment to lend under this Agreement.
 
GAAP. The word "GAAP" means generally accepted accounting principles.
 
Grantor. The word "Grantor" means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.
 
Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Loan.
 
Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.
 
Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.
 
Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.
 
Inventory. The word "Inventory" means all of Borrower's raw materials, work in
process, finished goods, merchandise, parts and supplies, of every kind and
description, and goods held for sale or lease or furnished under contracts of
service in which Borrower now has or hereafter acquires any right, whether held
by Borrower or others, and ail documents of title, warehouse receipts, bills of
lading, and all other documents of every type covering all or any part of the
foregoing. Inventory includes inventory temporarily out of Borrower's custody or
possession and all returns on Accounts.
 
Lender. The word "Lender" means ShoreBank Pacific, its successors and assigns.
 
Loan. The word "Loan" means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.
 
Note. The word "Note" means the Note executed by Paneltech International, LLC in
the principal amount of $1,500,000.00 dated January 19, 2001, together with all
renewals of, extensions of, modifications of, refinancings of, consolidations
of, and substitutions for the note or credit agreement.
 
Permitted Liens. The words "Permitted Liens" mean (1) liens and security
interests securing Indebtedness owed by Borrower to Lender; (2) liens for taxes,
assessments, or similar charges either not yet due or being contested in good
faith; (3) liens of materialmen, mechanics, warehousemen, or carriers, or other
like liens arising in the ordinary course of business and securing obligations
which are not yet delinquent; (4) purchase money liens or purchase money
security interests upon or in any property acquired or held by Borrower in the
ordinary course of business to secure indebtedness outstanding on the date of
this Agreement or permitted to be incurred under the paragraph of this Agreement
titled "Indebtedness and Liens"; (5) liens and security interests which, as of
the date of this Agreement, have been disclosed to and approved by the Lender in
writing; and {6} those liens and security interests which in the aggregate
constitute an immaterial and insignificant monetary amount with respect to the
net value of Borrower's assets.
 
Primary Credit Facility. The words "Primary Credit Facility" mean the credit
facility described in the Line of Credit section of this Agreement.
 
Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and alt other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.
 
Security Agreement. The words "Security Agreement" mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.
 
Security Interest. The words "Security Interest" mean, without limitation, any
and alt types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor's lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.
 

--------------------------------------------------------------------------------


 

 Loan No:100012004
BUSINESS LOAN AGREEMENT (ASSET BASED)
(Continued)
 Page 9

 
BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) IS DATED NOVEMBER 30, 2009.
 
BORROWER:
 

PANELTECH INTERNATIONAL, LLC        
By:
     
Leroy D. Nott, President of Paneltech International, LLC
             

 
LENDER:

SHOREBANK PACIFIC        
By:
      Authorized Signer              

 

 
 

--------------------------------------------------------------------------------

 
